Henry, P. J.,
Plaintiff has filed an answer to the rule granted in this case and by this answer it appears that the Universal Insurance Company has been subrogated to a part of plaintiff’s claim against defendant, and by his brief filed with the court it appears that the said Universal Insurance Company has paid a part of the claim of plaintiff against defendant and to this extent the insurance company is subrogated to the claim of plaintiff. This is not a case of a claim of subrogation as a result of the trial of the claim of plaintiff against defendant but is a case where the insurance company has paid a part of the claim of plaintiff against defendant and to the extent of that payment the insurance company is now subrogated to the claim of plaintiff and, therefore, the insurance company is the use-plaintiff to the extent of this payment and this subrogation; and, therefore, due to this payment the insurance company is the real party in interest, again only to the extent of the payment and by Pa. R. C. P. 2002, as adopted by the Supreme Court of Pennsylvania, the name of the Universal Insurance Company must be added as a party plaintiff.
And now, to wit, April 10,1941, rule absolute.